Citation Nr: 1400865	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-40 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey

THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a painful corn of the left foot. 

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of left foot contusion, left great toe, and hematoma, right great toe. 

3.  Entitlement to a rating in excess of 10 percent for a scar, residuals of a right iliac crest biopsy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active duty service from January 1953 to December 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Newark, New Jersey. 

In December 2011, the Board remanded the Veteran's case to reschedule a Board hearing.  The Veteran testified at a July 2013 Board hearing before the Veterans Law Judge signing this decision.  A transcript is in the file. 

At the hearing the Veteran raised the issues of entitlement to "space shoes," which is construed as a claim of entitlement to orthopedic shoes to treat his foot disability.  He also raised a claim of entitlement to service connection for the residuals of asbestos exposure to include chest pain.  These issues are referred to the agency of original jurisdiction (AOJ) for adjudication.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC).  The Veteran will be advised if further action is required on his part.

REMAND

At the hearing the Veteran reported relevant VA treatment as recently as a month earlier.  The claims folders do not include VA treatment records for the period since 2008.  VA has a duty to obtain these records.  38 U.S.C.A. § 5103A (West 2002).

Accordingly, the appeal is REMANDED for the following:

1.  Obtain all records of the Veteran's VA treatment for a left foot disability and residuals of a right iliac crest biopsy since October 29, 2008, including records related to a fall at VA approximately a month prior to the July 2013 hearing.

2.  If the records indicate a change in the right iliac crest biopsy residuals, afford the Veteran a new examination.

3.  If any benefit on appeal remains denied, issue a supplemental statement of the case; then return the case to the Board, if otherwise in order.

The parties have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


___________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



